ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-133, concluding that ARNOLD I. KALMAN of PHILADELPHIA, PENNSYLVANIA should be barred from being admitted to appear pro hoc vice in this State for a period of one year for conduct in violation of RPC 1.7(a) (representation of clients with adverse interests), RPC 1.7(b) (representation that is materially limited by lawyer’s responsibilities to another client), RPC 1.8(f) (lawyer shall not accept compensation from one other than the client absent client consent), RPC 3.3(a)(5) (knowing failure to disclose to tribunal a material fact with knowledge that the tribunal may be mislead thereby), RPC 3.4(d) (failure to make reasonably diligent efforts to comply with legally proper discovery requests), RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that ARNOLD I. KALMAN shall not be permitted to appear pro hoc vice in the courts or tribunals in the State of New Jersey for a period of one year, effective immediately, and until the further Order of the Court; and it is further
*609ORDERED that ARNOLD I. KALMAN shall pay all annual fees required by the order that granted respondent pro hac vice admission in Food Sciences Corporation v. Sabatura, BUR-C-000022-99 and pursuant to Rule 1:20—1(b) and Rule 1:28-2, including all applicable late fees and penalties, failing which respondent’s pro hac vice privileges shall not be restored; and it is further
ORDERED that ARNOLD I. KALMAN reimburse the Disciplinary Oversight Committee for appropriate administrative .costs incurred in the prosecution of this matter.